Citation Nr: 0212487	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of malaria.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 decision by the 
RO which denied the veteran's claim of service connection for 
residuals of malaria on a de novo basis.  The Board remanded 
the appeal to the RO in June 2002 to comply with the 
veteran's request for a personal hearing.  A videoconference 
hearing before the undersigned member of the Board was held 
in July 2002.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran was not treated for malaria in service.  

3.  The veteran is not shown to currently have residuals of 
malaria which has been attributed to disease or injury in 
service.  



CONCLUSION OF LAW

Service connection for residuals of malaria is denied.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(b) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was advised of the 
type of evidence needed to establish entitlement and of the 
evidence that had already been obtained.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, No. 
99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 2001)(citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)(The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Malaria, a chronic tropical disease, will be considered to 
have been incurred in service if it becomes manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service, even though there is no evidence of 
such disease during the period of service.  The factual basis 
may be established by medical evidence, competent lay 
evidence, or both.  Medical evidence should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  Lay evidence should describe 
the material and relevant facts as to the veteran's 
disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. §§ 3.307(a)(4), 
(b), 3.309(b) (2001).  

Factual Background & Analysis

The veteran's service medical records (SMRs) do not reflect 
any treatment for malaria at any time during his period of 
service.  The SMRs do show that the veteran was hospitalized 
for approximately one week in June 1967 at a Field Hospital 
in Vietnam.  He complained of frontal headache, nausea, 
vomiting, myalgia, and malaise for one day.  A physical 
examination at that time was normal, except that the veteran 
was acutely ill and febrile.  He had tachycardia.  Laboratory 
studies showed white blood cell count of 13, 700; 79% PMNS 
Hct -3; and a urine culture was negative.  Admission pyuria 
was not confirmed.  BUN was normal and malaria preps were 
negative.  The veteran was treated with a five-day course of 
Tetracycline and became afebrile and asymptomatic and 
remained so.  He was discharged to duty on the 7th day and 
his condition was listed as improved.  The diagnosis was 
fever of undetermined origin.  On a Report of Medical History 
for separation from service in September 1967, the veteran 
specifically denied any problems with frequent or severe 
headaches, dizziness or fainting spells, soaking sweats, pain 
or pressure in his chest, or any other symptoms suggestive of 
malaria or residuals thereof.  No pertinent abnormalities 
were noted on his separation examination at that time.  
Urinalysis showed specific gravity of 1.025, and albumin and 
sugar were neg.  Serology for Cardiolipin was non-reactive.  
There is no indication in the SMRs that he was ever treated 
for or diagnosed with malaria.  

The veteran made no reference to having suffered from malaria 
or residuals of malaria when evaluated for Social Security 
disability in February 2000, and no pertinent abnormalities 
were noted on examination at that time.  

In October 2001, the veteran submitted a copy of a Health 
Alert Notice that was issued to him when he was discharged 
from service.  The card was issued by the Public Health 
Service, Department of Health, Education, and Welfare.  The 
card directed the holder to consult a physician or the 
nearest health department promptly and show the card if he 
should develop chills, fever, rash, or diarrhea.  The card 
stated that the holder may have been exposed to cholera, 
plague, or malaria before entering the United States.  It was 
not very likely that the holder was infected, but if he was, 
the symptoms would appear for several days.  

At the videoconference hearing in July 2002, the veteran 
testified that he was hospitalized for malaria in Nha Trang, 
Vietnam in 1967, shortly before his discharge from service.  
The veteran testified that he has had numerous attacks of 
sweating, chills, and lightheadedness, but that he has never 
been hospitalized or tested for malaria since his discharge 
from service.  The veteran testified that, at the time of 
separation from service, he was given a card from the Public 
Health Service that confirms he had malaria in service.  The 
representative argued that there he could not see any other 
reason for issuing the veteran the health alert notice card 
except that he had malaria in service.  

In considering the evidence of record, the Board finds that 
there is no objective medical evidence to support the 
veteran's claim for service connection for malaria.  The SMRs 
are clear that he was not treated for malaria in service.  
The veteran was hospitalized for symptoms of headaches, 
nausea, vomiting, myalgia, and malaise while he was in 
Vietnam in June 1967.  However, all laboratory studies at 
that time were negative for malaria.  The diagnosis was fever 
of unknown etiology.  The veteran was hospitalized for seven 
days and then returned to full duty.  The SMRs show no 
further complaints, symptoms, or abnormalities compatible 
with malaria.  The veteran specifically denied any problems 
with headaches or stomach problems at the time of his 
separation examination in September 1967, and no pertinent 
abnormalities were noted on examination at that time.  There 
is no objective indication that any SMRs are missing.  

The veteran's testimony regarding this incident are 
consistent with the SMRs in that he was admitted directly 
from Nha Trang, that he had some symptoms similar to those 
associated with malaria, and that the hospitalization 
occurred a few months before he was discharged from service.  
While the veteran also claims that he was told that he had 
malaria when he hospitalized, the objective evidence 
contradicts that assertion.  Furthermore, the veteran has not 
provided any medical evidence to show that he currently has 
malaria or residuals thereof, at the present time.  

The assertion that the Health Alert Notice given to the 
veteran at discharge is evidence that he had malaria in 
service is without merit.  The card was given to the veteran 
because he served in a tropical area where the diseases 
listed on the card, including malaria, cholera and the 
plague, are prevalent.  The purpose of the card was to alert 
any health care provider who may have had reason to treat the 
veteran for symptoms listed on the card and to prevent any 
possible outbreak, if in fact, the veteran had one of the 
tropical disease indicated on the card.  No where on the card 
does it indicate that the veteran had malaria.  

There is no evidence contained in the veteran's claims 
folder, other than his contentions, that he had malaria in 
service or that he has any current residuals of a disease 
which is shown to be related to service.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or etiology.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  A review of the 
evidentiary record does not reveal any medical opinion that 
the veteran currently has residuals of malaria.  


ORDER

Service connection for malaria is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

